Citation Nr: 1138708	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, including as secondary to service-connected lumbar strain with myositis.

2.  Entitlement to service connection for variously diagnosed psychiatric disability, to include depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to July 1982 and from February 2003 to August 2004, and also had Reserve service with.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision (that denied secondary service connection for lumbar degenerative joint disease (DJD) and degenerative disc disease (DDD)), a January 2006 rating decision (that denied service connection for a psychiatric disability), and a May 2006 rating decision (that denied TDIU).  [Notably, although a prior final rating decision had denied service connection for psychiatric disability, de novo review is proper at this time because that rating decision preceded, and did not encompass the Veteran's second above-listed period of active duty service.  In June 2009, the Board granted service connection for lumbar spine DJD, and remanded for further development the issues of service connection for lumbar spine DDD and for a psychiatric disability.  The issue of entitlement to a TDIU rating was deferred.  

The issues of service connection for lumbar DDD and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's pre-existing depressive disorder was aggravated by his period of active duty service from February 2003 to August 2004.  




CONCLUSION OF LAW

Service connection for variously diagnosed psychiatric disability, to include depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As the Board is granting the benefit sought as to a psychiatric disability, there is no reason to belabor the impact of the VCAA on this matter, as any notice error or duty to assist omission is harmless.  

II.  Legal Criteria, Factual Background, & Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims folder with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.  .  

Service connection for a psychiatric disability (adjustment disorder) was denied essentially on the basis that the adjustment disorder diagnosed was due to personal factors, and unrelated to military service.  The factual record (STRs and private treatment records) shows that the Veteran was receiving psychiatric treatment prior to his second period of active duty service, and that such treatment continued through that period of service.  

In the June 2006 Remand the Board noted that the Veteran had been assigned various psychiatric diagnoses, and that there were conflicting medical opinions regarding the etiology of his psychiatric disability, none of which was accompanied by an adequate explanation of rationale.  Consequently, this matter was remanded for a VA psychiatric examination to secure an opinion regarding the nature and etiology of the Veteran's psychiatric disability.  

On September 2009 examination by a VA psychiatrist it was noted that the entire record, including the records from private psychiatrist J.A.A., M.D., had been reviewed.  Dr. J.A.A. had treated the Veteran prior to his second period of active service (in 2003, 2004) and he continued to treat him during that period of service.  It was noted that recurrent major depression had been diagnosed in 1996, and that there were further psychiatric diagnoses of  adjustment reaction, psychotic disorder, and generalized anxiety disorder.  The September 2009 examiner indicated that the diagnosis for the Veteran's current psychiatric disability is depressive disorder, not otherwise specified (NOS).  The examiner stated that the  psychiatric disability became manifest prior to February 2003 (beginning of second service period), and opined that it was aggravated during that second period of active duty service ("My medical opinion is that was most likely permanently aggravated by service experience."  . . "The psychiatric disability diagnosed is deemed to have initially been manifested before the period of service that ended in August 2004.").  She noted that there was no evidence in the claims folder that the Veteran's psychiatric disability did not permanently increase in severity during that period of service or that any increase was due to natural progression.  She explained that depressive symptoms can be aggravated due to the psychological consequence of having a continuous stressful event.

The September 2009 VA examiner's opinion includes references to evidence which reflect familiarity with the entire record; it includes an explanation of the rationale for the diagnosis of depressive disorder, and her opinion that the pre-existing was aggravated during the Veteran's second period of active duty service.  The Board has no reason to question the competence of the VA psychiatrist.  As her opinion resolves the previously-observed conflicts in the medical evidence and supports the Veteran's claim, the Board concludes that service connection for a depressive disorder is warranted.  


ORDER

Service connection for a depressive disorder is granted. 



REMAND

Regarding service connection for lumbar spine DDD, including as secondary to service-connected lumbar strain with myositis the June 2009 Board remand ordered further development, to include an examination by an orthopedic specialist, to be followed by the RO's readjudication of the matter.  The June 2010 supplemental statement of the case (SSOC) issued by the AMC does not address the issue of service connection for lumbar spine DDD.  Hence, the AMC/RO's actions in this matter are incomplete, and require return by Remand for corrective action.  

Inasmuch as the matter of entitlement to a TDIU rating is inextricably intertwined with the service connection issue that is being remanded, Board consideration of that matter must again be deferred.  In addition, further development is necessary with respect to this matter.  The RO has found that even though the Veteran met the schedular requirements for a TDIU rating, it was not shown that his primarily disabling service-connected disability, sleep apnea, was of such nature and severity as to preclude regular gainful employment.  On review of the record the Board found that on February 2005 private psychological evaluation it was noted that the Veteran's "severe mental health problems, his physical problems and his mild mental retardation degree, are enough reasons to make him totally unable to work."  Significantly, the Veteran's psychiatric disability is now service-connected.  As the record does not include a contemporaneous examination to assess whether or not the Veteran's service-connected disabilities, cumulatively, are of such nature and severity so as to preclude his participation in any regular gainful employment, development for such an examination/medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  Regarding the issue of service connection for lumbar spine DDD, readjudicate such matter, and if the benefit sought remains denied, issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  

2.  Arrange for the Veteran to be examined by an appropriate physician (and for any special, psychiatric, orthopedic, e.g., examinations indicated) to assess the cumulative impact his service connected disabilities (which now include lumbar DJD and depressive disorder) have on his employability.  The Veteran's claims folder (to include this remand) must be reviewed by the examiner(s) in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner(s) should provide opinions responding to the following: 

(a) Are the symptoms and associated impairment of the Veteran's service-connected disabilities (obstructive sleep apnea, lumbar strain and DJD, depressive disorder, tinnitus, hypertension, right forearm stab lesion with retained metallic fragment and scar, and right foot calcaneal enthesopathy) of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and work experience.  
(b) Comment on the types of employment that would be precluded by/inconsistent with the service-connected disabilities, and on the types of employment, if any, that remain feasible despite the disabilities.

[Note: Only service-connected disabilities may be considered.  The Veteran has numerous nonservice-connected disabilities which may not be considered in determining entitlement to a TDIU rating . The Veteran's employment history and education are noted on his VA Form 21-8940.]  
The rationale for all opinions must be explained in detail.

3.  Review the record and readjudicate the TDIU claim.  If it remains denied, issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  

The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


